Case 2:20-cv-12127-NGE-APP ECF No. 46 filed 09/21/20                             PageID.1305          Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION


  ROBERT DAVIS and SHANE ANDERS,
                                                                    Case No. 20-12127
             Plaintiffs,
  v.                                                                Honorable Nancy G. Edmunds

  WAYNE COUNTY BOARD OF
  CANVASSERS,

             Defendant.
                                 /


                                  ORDER DENYING PLAINTIFFS’
                                EMERGENCY MOTION TO STAY [42]

        Pending before the Court is Plaintiffs’ Emergency Motion for an Order Staying the

Destruction of Absentee Ballots Cast and Used in AV Voting Precinct #23 in the City of

Dearborn Pursuant to Mich. Comp. Laws § 168.811. 1 (ECF No. 42.) Through their

motion, Plaintiffs ask the Court to enter an emergency order preventing Defendant from

destroying certain absentee ballots which Plaintiffs contend are essential to their claims

in this lawsuit.

        On September 18, 2020, Defendant filed a response to Plaintiffs’ motion. (ECF.

No. 44.) In connection with its response, Defendant produced evidence establishing that:

(1) it is not in possession of the ballots at issue; (2) the City of Dearborn, a nonparty, is in

possession of the ballots; and (3) the City of Dearborn is required by law to retain the

ballots for twenty-two months.




        1
          Plaintiffs also filed a motion for emergency consideration of their Motion to Stay. (ECF No. 43.) The
Court granted that motion by docket-text order and is considering the instant motion on an emergency basis.

                                                         1
Case 2:20-cv-12127-NGE-APP ECF No. 46 filed 09/21/20               PageID.1306      Page 2 of 2




       Having reviewed the record in this matter in its entirety and being fully advised in

the premises, the Court finds that Plaintiffs fail to establish they are entitled to the relief

they seek. Plaintiffs fail to present any evidence establishing a likelihood that Defendant

will destroy the ballots prior to a ruling on the merits of Plaintiffs’ claims. Plaintiffs also

fail to establish that Defendant is in possession or control of the ballots. And Plaintiffs fail

to establish that the City of Dearborn, a non-party, will not honor its legal obligation to

maintain the ballots for twenty-two months. For these reasons, Plaintiffs’ motion is

DENIED.

     SO ORDERED.


             s/Nancy G. Edmunds
             Nancy G. Edmunds
             United States District Judge

Dated: September 21, 2020

I hereby certify that a copy of the foregoing document was served upon counsel of record
on September 21, 2020, by electronic and/or ordinary mail.

             s/Lisa Bartlett
             Case Manager




                                               2
